Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant has not explicitly limited the computer readable medium to non-transitory embodiments.  Non-transitory embodiments are only mentioned as optional and examples.  Therefore the scope of the computer readable medium is outside the scope of 101.  Appropriate correction is needed. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9, 10, 15, 17, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0306524 to Park.

Regarding claim 1, Park teaches a method, comprising: 
at an electronic device with a display (see Fig. 5C), and a first input region that is separate from the display: detecting a first press input on the first input region (see |Fig. 3B button 232 and paragraphs 159, 160); 
in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a subsequent press input has not been detected on the first input region within a threshold time from when the first press input was detected, ceasing to display the first control (see paragraphs 120 and 156); and 
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (see paragraphs 162-164); 
adjusting a size of the first control from the first size to a second size distinct from the first size (see paragraphs 162-164); and changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (see Figs. 5A and 5B). 

Regarding claim 2, Park teaches the method of claim 1.  Park teaches including: in response to detecting the first press input on the first input region: in accordance with a determination that the first input meets the first criteria, displaying, on the display, a second control corresponding to a second control function of the device concurrently with the first control corresponding to the first control function of the device; and after displaying the first control and the second control: in accordance with a determination that the second press input has been detected on the first input region within the threshold time from when the first press input was detected: ceasing to display the second control corresponding to the second control function of the device, while maintaining display of the first control 

Regarding claim 3, Park teaches the method of claim 2.  Park teaches including: while displaying the first control and the value indicator corresponding to the first control function, detecting an input on a second input region that is separate from the display; and in response to detecting the input on the second input region: in accordance with a determination that the input on the second input region corresponds to a request to change a current mode of the second control function from a first mode to a second mode distinct from the first mode: ceasing to display the first control and the value indicator corresponding to the first control function; and changing an appearance of the second control corresponding to the second control function to indicate that the current mode of the second control function is the second mode (see paragraph 175 regarding powering off the display; also paragraphs 179-181 regarding lock). 

Regarding claim 4, Park teaches the method of claim 1.  Park teaches wherein displaying the first control corresponding to the first control function includes: moving the first control onto the display from a first location adjacent to the first input region to a second location that is farther from the first input region than the first location (see Fig. 12 and paragraphs 190-192). 

Regarding claim 6, Park teaches the method of claim 1, wherein adjusting the size of the control from the first size to the second size in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected, includes: increasing the size of the control in a first dimension of the control; and reducing the 

Regarding claim 9, Park teaches the method of claim 1, wherein the second press input has been detected on the first input region within the threshold time and the size of the control is adjusted from the first size to the second size (see paragraphs 162-164 and 156), and wherein the method includes: while displaying the control with the second size and the value indicator representing that the current value of the first control function is the second value, detecting a first touch input on a touch-sensitive surface that is separate from the first input region (see paragraph 130); and in response to detecting the first touch input on the touch-sensitive surface that is separate from the first input region: in accordance with a determination the first touch input is detected at a location that corresponds to a location of the first control on the display: adjusting the size of the first control from the second size to the first size, without adjusting the current value of the first control function (see paragraph 130 and Fig. 5A-5C and paragraphs 162-164). 

Regarding claim 10, Park teaches the method of claim 9.  Park teachse wherein the second press input has been detected on the first input region within the threshold time and the size of the control is adjusted from the first size to the second size, and wherein the first touch-input has been detected after the second press input, and the size of the control is adjusted from the second size back to the first size, and wherein the method includes: while displaying the first control with the first size and the value indicator representing that the current value of the first control function is the second value, detecting a second touch input on the touch-sensitive surface that is separate from the first input region; and in response to detecting the second touch input and in accordance with a determination that the second touch input is detected at a location on the touch-sensitive surface that corresponds to a location of the 

Regarding claim 15, Park teaches the method of claim 1, including: while displaying the first control and the value indicator representing the current value of the first control function, detecting a fourth touch input on a touch-sensitive surface that is separate from the first input region; and in response to detecting the fourth touch input on the touch-sensitive surface that is separate from the first input region: in accordance with a determination the fourth touch input is detected at a location that corresponds to a location of the first control on the display and that the fourth touch input meets control-expansion criteria: displaying a control user interface region including the first control and a plurality of controls that are distinct from the first control (see Fig. 8A and paragraph 174). 

Regarding claim 17, Park teaches the method of claim 1.  Park teaches including: detecting an input on a second input region that is separate from the display; and in response to detecting the input on the second input region: in accordance with a determination that the input on the second input region meets second criteria, changing a current mode of a second control corresponding to a second control function of the device from a first mode to a second mode that is distinct from the first mode; and displaying, on the display, a representation of the second control to represent that the current mode of the second control is the second mode (see paragraphs 177-181). 

Regarding claim 22, Park teaches the method of claim 1, wherein the first press input is detected while the device is in a display-off state and the first control is displayed on a first version of a wake 

Regarding claim 23, Park teaches a electronic device, comprising: 
a display that is disposed on a front-side of the device (see Fig. 2A); 
a first input region that is disposed on one or more peripheral-sides of the device adjacent to the front-side of the device (see Fig. 2B button 232); 
one or more tactile output generators for generating tactile outputs (see paragraphs 104-106); one or more processors (see paragraph 116); 
memory (see paragraph 72); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing operations including: detecting a first press input on the first input region (see paragraph 107); 
in response to detecting the first press input on the first input region: 
in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first size and includes a value indicator to represent that a current value of the first control function of the device is a first value (see Figs. 5A and 5B and paragraphs 159, 160); 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a 
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (see paragraphs 162-164); 
adjusting a size of the first control from the first size to a second size distinct from the first size (see Figs. 5A and 5B and paragraphs 162-164); and 
changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (see Figs. 5A and 5B). 

Regarding claim 24, Park teaches a computer readable storage medium storing one or more programs, the one or more programs comprising instructions (see paragraph 107), which when executed by an electronic device with a display that is disposed on a front-side of the device (see Fig. 2A), a first input region that is disposed on one or more peripheral-sides of the device adjacent to the front-side of the device (see Fig. 2B button 232), and one or more tactile output generators for generating tactile outputs (see paragraphs 104-106), cause the device to perform operations comprising: 
detecting a first press input on the first input region; in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first size and includes a value indicator to represent that a 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a subsequent press input has not been detected on the first input region within a threshold time from when the first press input was detected, ceasing to display the first control (see paragraphs 120, 156); and
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (see Figs. 5A and 5B and paragraphs 162-164); 
adjusting a size of the first control from the first size to a second size distinct from the first size (see Figs. 5A and 5B and paragraphs 162-164); and 
changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (see Figs. 5A and 5B). 

Regarding claim 20, Park teaches the method of claim 17, including: in response to detecting the input on the second input region and in accordance with the determination that the input on the second input region meets the second criteria, displaying an indicator of the current value the first control corresponding to the first control function, concurrently with the representation of the second control corresponding to the second control function (see paragraph 74 and 75). 

Regarding claim 21, Park teaches the method of claim 17, including: after displaying the representation of the second control to represent that the current mode of the second control is the .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of 2017/00111624 to Guihot. 

Regarding claim 5, Park teaches the method of claim 4.  Park does not teach wherein displaying the first control corresponding to the first control function includes: in accordance with a determination that the device is being held in a first orientation, displaying the first control in a centrally aligned configuration on the display; and in accordance with a determination that the device is being held in a second orientation, displaying the first control aligned with the first input region, offset from the centrally aligned configuration. 
However, Guihot teaches wherein displaying the first control corresponding to the first control function includes: in accordance with a determination that the device is being held in a first orientation, displaying the first control in a centrally aligned configuration on the display; and in accordance with a determination that the device is being held in a second orientation, displaying the first control aligned with the first input region, offset from the centrally aligned configuration (see paragraph 49).
It would have been obvious to a person having ordinary skill in the art to combine the orientation based display of the control functions as taught by Guihot with the mobile device of Park for the purpose of enhancing a similar system with a known technique for predictable results.

Claims 7, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of U.S. Publication 2015/0067496 to Missig.


in response to detecting the third press input on the first input region: in accordance with a determination the third press input corresponds to a request to change the current value of the first control function to an end value of the first control function: adjusting the current value of the first control function of the device from the second value to the end value of the first control function (see paragraphs 162-164); 
changing the appearance of the value indicator in the control to represent that the current value of the first control function is the end value of the first control function (see paragraphs 162-164). 
Park does not teach adjusting the size of the control from the second size to a third size distinct from the second size and adjusting the size of the control from the third size back to the second size after an end of the third press input is detected. 
However, Missig teaches adjusting the size of the control from the second size to a third size distinct from the second size and adjusting the size of the control from the third size back to the second size after an end of the third press input is detected (see paragraph 319).
It would have been obvious to a person having ordinary skill in the art to combine the visual indicator of a parameter hitting a maximum value as taught by Missig with the volume slider of Park for the purpose of simply substituting one way to feedback to the user that the maximum value has been reached with another for predictable results.


adjusting the size of the control from the third size back to the second size after an end of the third press input is detected (see Fig. 11C then 11D and paragraph 327); and 
displaying the value indicator with a corresponding appearance that represents that the current value of the first control function remains unchanged at the first end value of the first control function (see paragraph 319 discussing tactile feedback to let a user know that a limit is about to be reached or exceeded). 

Regarding claim 11, Park teaches the method of claim 1, wherein a sequence of one or more press inputs have been detected on the first input region and the size of the first control is currently displayed with the second size and with the value indicator representing that the current value of the first control function is a fourth value that is distinct from an end value of the first control function, and the method includes: after the sequence of one or more press inputs detected on the first input region and while the first control is displayed with the second size and the value indicator representing the fourth value, detecting a fourth press input on the first input region (see paragraphs 162-164).
Park does not teach and in response to detecting the fourth press input on the first input region: in accordance with a determination that the fourth press input corresponds to a request to change the current value of the first control function to an end value of the first control function: generating a first 
However, Messig teaches and in response to detecting the fourth press input on the first input region: in accordance with a determination that the fourth press input corresponds to a request to change the current value of the first control function to an end value of the first control function: generating a first tactile output in conjunction with adjusting the current value of the first control function of the device from the fourth value to the end value of the first control function (see paragraph 319).  
It would have been obvious to a person having ordinary skill in the art to combine the visual indicator of a parameter hitting a maximum value as taught by Missig with the volume slider of Park for the purpose of simply substituting one way to feedback to the user that the maximum value has been reached with another for predictable results.

Regarding claim 12, Park in view of Messig teaches the method of claim 11.  Park teaches including: while the first control is displayed and the value indicator represents that the current value of the first control function is the fourth value, detecting a third touch input on the touch-sensitive surface that is separate from the first input region (see paragraphs 162-164). 
Messig teaches and in response to detecting the third touch input on the touch-sensitive surface that is separate from the first input region: in accordance with a determination that the third touch input corresponds to a request to change the current value of the first control function to the end value of the first control function: generating a second tactile output in conjunction with adjusting the current value of the first control function of the device from the fourth value to the end value of the first control function (see paragraph 319). 

Regarding claim 13, Park in view of Messig teaches the method of claim 12.  Park teaches wherein a respective tactile output characteristic of the first tactile output has a first value and the respective tactile output characteristic of the second tactile output has a second value that is different from the first value (see paragraph 104). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of U.S. Publication 2015/0067496 to Missig and U.S. Publication 2015/0277564 to Saito.

Regarding claim 14, Park in view of Messig teaches the method of claim 13.  Park in view of Messig does not teach wherein a first tactile output characteristic of the first tactile output has a predefined fixed value that is independent of a characteristic value of the fourth press input, and the first tactile output characteristic of the second tactile output has variable value that is determined based on a characteristic speed of the third touch input. 
	However, Saito teaches wherein a first tactile output characteristic of the first tactile output has a predefined fixed value that is independent of a characteristic value of the fourth press input, and the first tactile output characteristic of the second tactile output has variable value that is determined based on a characteristic speed of the third touch input (see paragraph 47).
It would have been obvious to a person having ordinary skill in the art to combine the visual indicator of a parameter hitting a maximum value as taught by Saito with the volume slider of Park in view of Messig for the purpose of simply substituting one programmed tactile response with another for predictable results.

16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of U.S. Publication 2014/0055251 to Son.

Regarding claim 16, Park teaches the method of claim 1.  Park teaches wherein, in accordance with a determination that the first press input meets the first criteria, displaying, on the display, the first control corresponding to the first control function of the device includes: in accordance with a determination that a currently used output device is a first output device among a plurality of output devices associated with the electronic device, displaying the first control to control an output level of the first output device (see paragraphs 162-164).
Park does not teach and in accordance with a determination that the currently used output device is a second output device among a plurality of output devices that is distinct from the first output device, displaying the first control to control an output level of the second output device. 
However, Son teaches in accordance with a determination that the currently used output device is a second output device among a plurality of output devices that is distinct from the first output device, displaying the first control to control an output level of the second output device (see paragraph 159).
It would have been obvious to a person having ordinary skill in the art to combine the different output devices for volume control as taught by Son with the volume slider of Park for the purpose of enhancing a similar mobile device with multiple audio configurations for predictable results.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of U.S. Publication 2015/0268752 to Ku.


However, Ku teaches including: after displaying the representation of the second control to represent that the current mode of the second control is the second mode: in accordance with a determination a subsequent input is detected on the second input region or at a location on a touch-sensitive surface that corresponds to a location of the representation of the second control on the display, within the threshold amount of time from the time when the input on the second input region was detected: changing the current mode of the second control from the second mode to the first mode; and updating the representation of the second control to represent that the current mode of the second control is the first mode; and in accordance with a determination a subsequent input is not detected on the second input region or at a location on the touch-sensitive surface that corresponds to a location of the representation of the second control on the display, within the threshold amount of time from the time when the input on the second input region was detected: ceasing to display the representation of the second control (see paragraph 74 and 75).


Regarding claim 19, Park teaches the method of claim 18, including: after displaying the representation of the second control to represent that the current mode of the toggle control is the second mode: reducing visual prominence of the representation of the second control after a second threshold amount of time has elapsed since the time when the input on the second input region was detected, wherein the second threshold amount of time is shorter than the first threshold amount of time (see paragraph 74 and 75). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/